Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-19-2005

USA v. Brightwell
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2001




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Brightwell" (2005). 2005 Decisions. Paper 1342.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1342


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 03-2001
                                    ___________

                          UNITED STATES OF AMERICA,

                                         vs.

                             RICHARD BRIGHTWELL,

                                         Appellant.
                                    ___________

                   On Appeal from the United States District Court
                      For the Eastern District of Pennsylvania

                                (D.C. No. 01-cr-00033)
                   District Judge: The Honorable R. Barclay Surrick
                                     ___________

                              ARGUED JUNE 21, 2004

                              DECIDED JULY 28, 2004

              ON REMAND from the Supreme Court of the United States
                            JANUARY 24, 2005

          BEFORE: NYGAARD, McKEE, and CHERTOFF * , Circuit Judges.

                               (Filed: April 19, 2005 )
                                    ___________




*.      This case was submitted to the panel of Judges Nygaard, McKee, and Chertoff.
Judge Chertoff resigned after submission, but before the filing of the opinion. The
decision is filed by a quorum of the panel. 28 U.S.C. § 46(d).
Marcia G. Shein, Esq. (Argued)
Shein & Biggs
1945 Mason Mill Road, Suite 200
Decatur, GA 30030

              Counsel for Appellant


Thomas M. Zaleski, Esq. (Argued)
Office of the United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106

              Counsel for Appellee

                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       This matter is before us on remand by the United States Supreme Court. This

Court, by opinion filed July 28, 2004, affirmed the District Court’s judgment of

conviction. On January 24, 2005, the Supreme Court granted the motion of Petitioner

Richard Brightwell for leave to proceed in forma pauperis and granted the petition for

writ of certiorari. The Court vacated the judgment of this Court and remanded the case

for further consideration in light of United States v. Booker, 543 U.S. ___, 125 S. Ct. 738

(2005).




                                             2
       Upon further consideration as directed by the Supreme Court, we reaffirm all

portions of our prior decision with respect to the conviction, including our conclusion that

there was sufficient evidence for a reasonable jury to convict. On the other hand, we will

vacate that portion of our judgment that affirmed the judgment of sentence and remand to

the District Court for resentencing in accordance with Booker.

       For the foregoing reasons, we will affirm Brightwell’s conviction, vacate his

sentence and remand to the District Court for resentencing.




                                             3